Title: To James Madison from David Humphreys, 11 July 1803
From: Humphreys, David
To: Madison, James


Sir
New Haven July 11th 1803
I had the honour to receive, upon my return to this Place, your letter dated the 14th of April last; in which you informed me, that the Accounts of Messrs John Bulkeley & Son had been adjusted at the Treasury. I immediately sent an extract of yours to that House; and I doubt not you will have forwarded the same statement. This prevents me from trespassing on your time with any remark, altho I perceive there is some difference between the sum claimed & that found due by the beforementioned adjustment.
I note with respectful attention what you observe on the subject of the Accounts of Sums expended for the Barbary negociations, and that it was presumed from my having been Commissioner for conducting them, that I could “trace with facility the channels in which much of the money reached its final expenditure & designate the accountable Persons.” And that, “as soon as my leisure would conveniently permit,[”] I was desired “to give such elucidations as would contribute to the purpose in view.[”]
Permit me to say, Sir, that, if in addition to the long, complicated, ungrateful & thankless task which was imposed upon me, without emolument & without the assistance even of a Secretary except in the short & solitary instance of Mr Nathl Cutting, relative to the execution of this Barbary business, altogether foreign to the ordinary functions of my Office as Minister at a particular Court, I could by any present exertion of mine furnish you the information requested, it would afford me real & great satisfaction. In passing many Drafts & transferring much Money, all I could do was to strive to prevent the public interest from suffering more detriment than was inevitable; and to transmit in its current time Documents or Receipts with my Correspondence, to demonstrate that no part of the property of the U. S., thus entrusted to my management, remained in my possession. A recurrence to the files in the Department of State will justify this assertion. The following is all the information which I can at present give respecting the Agency or responsibility of others. A small tin case, containing some Accounts of Mr James Simpson is put into the hands of the Post Master here, to be forwarded to you. I had imagined that a duplicate of some of Mr Rob: Montgomery’s Accounts was with my official Papers—but I do not find it after a considerable length of time spent in the search. As the Receipt given by him for money & property belonging to the U. S. left with him by me in the year 1794, made him responsible for accounting directly with the Department of State, I cannot hesitate in believing that he has rendered the said Account to that Department. I know that more than one Copy of that Receipt was deposited there. Mr Nathl Cutting, who was sent to me by Mr Jefferson when Secretary of State for the express & sole purpose of keeping the Accounts of expenditures for Barbary negociations, I know, likewise made out a state of his Accounts while with me for the Department of State, which are doubtless in your Office. As those of the Messrs Barings must be. According to the best of my recollection & belief the principal part of the residue of the funds appropriated for those purposes before alluded to, ought to have been accounted for by Captn. OBrien Mr Donaldson & Mr Barlow, by whose intervention they reached their final expenditure.
My delay in answering your letter, which merits an explanation, has been occasioned by the absence & division of my Papers—a portion of them having arrived not long since from Spain, & the rest having come to America by way of Portugal.
I note also the intimation which you are pleased to annex as having been suggested by the occasion, “that my Diplomatic Accounts altho’ they have probably been duly rendered have not been settled.” In precise conformity to the instruction given to me by Mr. Jefferson when Secretary of State, I did, during the whole continuance of my Mission in Portugal & Spain, by the earliest opportunity which occurred after the first day of July in every year, transmit my Accounts to the Department of State, with Vouchers for all extraordinary & contingent expenditures. In which, I am conscious, there is nothing unjust or wrong intentionally debited. If they are not settled, I flatter myself it is not to be imputed to my negligence or fault. When I was at the Seat of Government last winter, it was as I informed the President with the object & wish of giving any satisfactory elucidations, on any subject connected with my Mission, which might be in my power. With sentiments of great respect & esteem I have the honour to be, Sir Your Mo: ob: & Mo: hble Servt
D. Humphreys
 

   
   RC (DNA: RG 59, DD, Spain, vol. 5).



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:518–19.



   
   For Humphreys’s mission to Algiers, 1793–95, see Irwin, Diplomatic Relations with the Barbary Powers, pp. 56–62, 69–72.



   
   Nathaniel Cutting (d. 1824) was a Massachusetts native who arrived in France in 1788 and lived there as a merchant and financial speculator. In 1793 he served as Humphreys’s secretary during the abortive mission to Algiers, and in 1803 he was appointed secretary of the claims commission established by the Louisiana Purchase treaty. On his return to the U.S. sometime before 1806, he became a resident of Washington, D.C., where he came to know JM personally (Columbian Centinel, 17 Mar. 1824; Nathaniel Cutting to JM, 13 June 1809 [PJM-PSRobert A. Rutland et al., eds., The Papers of James Madison: Presidential Series (4 vols. to date; Charlottesville, Va., 1984–)., 1:247–49 and nn.]; Bizardel, Les Américains à Paris: Notices biographiques, pp. 49–52).


